Filed 11/25/20 In re S.S. CA2/6
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                           DIVISION SIX


 In re S.S., a Person Coming                                     2d Crim. No. B302415
 Under the Juvenile Court                                      (Super. Ct. No. NJ28974)
 Law.                                                            (Los Angeles County)


 THE PEOPLE,

      Plaintiff and Respondent,

 v.

 S.S.,

      Defendant and Appellant.


             S.S. appeals from restitution orders in the disposition
of his juvenile delinquency case after he pled no contest to two
counts of vehicular manslaughter in the operation of a vessel
without gross negligence. (Welf. & Inst. Code, § 602; Pen. Code, §
192.5, subd. (d).) He was placed on probation and ordered to pay
restitution to the parents of the victims. S.S. contends the
juvenile court: (1) abused its discretion by failing to consider
whether expenses for psychological treatment should be offset by
the civil settlement arising from the incident, and by instead
ordering restitution for these expenses, and (2) erred in awarding
restitution for expenses incurred by a victim’s parents to attend
court proceedings. We affirm.
         FACTUAL AND PROCEDURAL BACKGROUND
              S.S. was 16 years old when he piloted a 16-foot
outboard motor skiff at an unsafe speed toward Avalon Harbor at
about 1:00 a.m. one morning. About a quarter mile out he failed
to yield the right of way and struck a 15-foot boat carrying five
people. Neither boat was illuminated with the required
navigation lights. The occupants of the other boat were thrown
into the water. Michael Harris and Tyler Hayden were killed and
the other passengers were injured. Hayden’s body was never
found.
              S.S. pled no contest to two misdemeanor counts of
vehicular manslaughter. The trial court dismissed two felony
counts of hit and run while operating a vessel resulting in death
or disappearance of another person. (Harb. & Nav. Code,
§ 656.3.) He was placed on probation with various terms and
conditions including 200 hours of community service and credit
for one day in custody.
              Janet and Peter Harris (the Harrises) filed a
wrongful death lawsuit against S.S. in state court. They also
filed an answer and claim in a federal admiralty action in which
they alleged wrongful death and survivorship. The state lawsuit
and federal claim allege that the Harrises suffered economic
damages resulting from their son’s death, including but not
limited to loss of financial support and benefits their son would
have contributed, and non-economic damages, including but not
limited to loss of love and companionship and the value of
household services he would have provided. The suits sought




                                2
general and special damages and funeral and burial expenses.
                S.S., his parents, their insurance carrier, and the
Harrises entered a Stipulation re Settlement in which the carrier
agreed to pay the Harrises $1.5 million “in full settlement of all
claims.” It further provided: “[C]laimants shall have the
responsibility for all medical expenses and liens and the
defendants and their insurers will have no liability therefore
[sic]. . . . [¶] [T]he pending Restitution case against [S.S.] may
continue. . . . [¶] The Plaintiffs agree to accept said sums as
payment in full of all (their) claims, known or unknown, arising
from the events described in the complaint with the knowledge
that (he/she/they) will be barred from proceeding against the
Defendant(s) in the future regardless of what might happen.”
                The Harrises also signed a Release of All Claims. It
released S.S. from all claims, demands, expenses and
compensation, including all claims sought or recoverable in the
lawsuits, “claims for emotional distress,” and “past and future
medical expenses.” It provided that they intended the release
“shall be effective as a bar against any party or potential party, to
each and every claim, demand or cause of action hereby released,
whether known or unknown, related in any manner to the
incident.” It further provided, “Nothing set forth herein shall
prevent the restitution action involving [S.S.] from proceeding
and RELEASORS and RELEASEES reserve all rights permitted
by law in relation to said proceeding, including without
limitation, the right to claim or contest any available credits or
set offs for the settlement payments in any related criminal
restitution proceeding.”
                At the restitution hearing, Janet Harris submitted
documentation for expenses to attend hearings in the case. She
testified that the expenses for travel and lodging were for court
appearances the court requested they attend. The Harrises came




                                 3
to court because they had been told there would be a trial, and
were “caught off guard” when they learned there had been a plea
bargain. She referred to “medical costs” but later referred to
those costs as being for “psychological treatment.” The
documentation shows the expenses were for “mental
health/counseling.”
             The court ordered S.S. to pay restitution for
“psychological treatment,” but later referred to it in oral and
written restitution orders as “medical expenses.” S.S. was
ordered to pay Peter Harris $20,649.50 and Janet Harris
$118,035.77. The court also ordered restitution of $7,393.33 for
travel expenses and lodging to attend the court proceedings.
             The court determined that $17,657.33 for the funeral,
costs of burial, the obituary, and transportation of the body to the
coroner were legitimate expenses, but offset those amounts
against the civil settlement.1
                            DISCUSSION
             S.S. contends the juvenile court erred when it did not
offset the costs of psychological treatment against the civil
settlement, and when it awarded restitution for the costs the
Harrises incurred to attend court proceedings. We disagree with
both contentions.
             The California Constitution provides that “all persons
who suffer losses as a result of criminal activity shall have the
right to seek and secure restitution from the persons convicted of
the crimes causing the losses they suffer.” (Cal. Const., art. I, §
28, subd. (b)(13)(A).) The juvenile court is required to order that
minors pay restitution to their victims. (Welf. & Inst. Code,

      1The court also ordered S.S. to pay $7,297.95 to Tyler
Hayden’s parents for travel and lodging expenses, and $708.39
for medical expenses to a surviving passenger.




                                 4
§ 730.6, subd. (a)(2)(B).) “[A] ‘victim’ is a person who suffers
direct or threatened physical, psychological, or financial harm as
a result of the commission or attempted commission of a crime or
delinquent act. The term ‘victim’ also includes the person’s . . .
parents.” (Cal. Const., art. I, § 28, subd. (e); Welf. & Inst. Code,
§ 730.6, subds. (j)(1), (j)(4)(A).)
              “In proceedings involving minors, the juvenile court
is vested with discretion to order restitution consistent with the
goals of the juvenile justice system.” (In re Alexander A. (2011)
192 Cal.App.4th 847, 853.) “‘[T]he court may use any rational
method of fixing the amount of restitution, provided it is
reasonably calculated to make the victim whole, and provided it
is consistent with the purpose of rehabilitation.’” (Ibid.) We
review a restitution order for abuse of discretion. (Luis M. v.
Superior Court (2014) 59 Cal.4th 300, 305.)
                         Psychological treatment
              A juvenile restitution order that includes the cost of
mental health services for the parents of the direct victim is
proper. (In re Scott H. (2013) 221 Cal.App.4th 515, 521-522; In re
M.W. (2008) 169 Cal.App.4th 1, 6.)
              “A civil judgment does not satisfy the state’s interest
in restitution, which is to rehabilitate the offender and deter
further criminal activity.” (In re Alexander A., supra, 192
Cal.App.4th at p. 856.) However, “settlement payments made to
[the victim] by [the defendant’s] insurance carrier must be an
offset to [defendant’s] restitution obligation to the extent that
those payments are for items of loss included in the restitution
order.” (People v. Bernal (2002) 101 Cal.App.4th 155, 168; People
v. Vasquez (2010) 190 Cal.App.4th 1126, 1137.)
              Nothing in the record supports S.S.’s claim that the
juvenile court failed to exercise its discretion to consider an offset
for the civil settlement. Because the record does not show that




                                  5
the trial court misunderstood the scope of its discretion, we
presume it was aware of the applicable law and exercised its
discretion. (People v. Valenti (2016) 243 Cal.App.4th 1140, 1178-
1179; People v. Gutierrez (2009) 174 Cal.App.4th 515, 527.) Here,
the court was aware of the civil settlement and applied it to offset
the costs of funeral and burial expenses.
             A party seeking an offset to a restitution order based
on a civil settlement has the burden of proving each fact on which
their claim is based. (People v. Vasquez, supra, 190 Cal.App.4th
at p. 1137.) S.S. generally requested that the court “consider
whether some portion of the restitution request should be offset
by the civil settlement,” but did not argue or show that the
settlement covered psychological expenses.
             The settlement documents are not clear whether they
included the costs of psychological treatment. The Stipulation re
Settlement provided that it was in “full settlement of all claims.”
The wrongful death and admiralty claims explicitly sought
funeral and burial expenses, but neither of these claims, nor the
settlement documents, mention psychological treatment. The
release specifically included claims for “past and future medical
expenses,” but the Stipulation re Settlement stated that
“claimants shall have the responsibility for all medical expenses.”
             The settlement documents could be interpreted to
mean that medical expenses were not included in the settlement,
or that the insurer had no ongoing responsibility for future
medical expenses. The documents explicitly allowed the
restitution hearing to proceed, but reserved the parties’ “right to
claim or contest any available credits or set offs for the
settlement payments.” Based on the ambiguity of the civil case
documents, and the references in the juvenile proceeding to both
“psychological treatment” and “medical expenses,” we conclude
the juvenile court properly acted within its discretion when it




                                 6
determined that the Harrises’ expenses for psychological
treatment should be paid without an offset.
                     Travel expenses and lodging
             The California Constitution secures the right of crime
victims to attend all delinquency proceedings. (Cal. Const., art. I,
§ 28, subd. (b)(7).) “[I]f the victim is no longer living, two
members of the victim’s immediate family or however many more
the court may allow under the particular circumstances
surrounding the proceeding” may attend. (Welf. & Inst. Code, §
676.5, subd. (c)(3).) Victims also have the right to be heard at
any delinquency proceeding “in which a right of the victim is at
issue.” (Cal. Const., art. I, § 28, subd. (b)(8).)
             The juvenile court must order restitution in an
“amount sufficient to fully reimburse the victim or victims for all
determined economic losses incurred as the result of the minor’s
conduct for which the minor was found to be a person described
in Section 602.” (Welf. & Inst. Code, § 730.6, subd. (h)(1).)
Quoting the corresponding language for criminal cases, S.S.
contends that it is only “speculation” that the expenses to attend
the hearings were “economic loss incurred as the result of the
defendant’s criminal conduct.” (Pen. Code, § 1202.4, subd. (f)(3).)
We do not agree. The juvenile court here properly exercised its
discretion when it awarded restitution for the Harrises’ expenses
to exercise their constitutional right to attend hearings in this
case.
             “It is entirely reasonable that the parents of a murder
victim will attend the murder trial in an attempt to gain some
measure of closure and a sense that justice has been done.”
(People v. Crisler (2008) 165 Cal.App.4th 1503, 1509.) In Crisler,
the trial court awarded restitution of over $9,500 for parking and
mileage expenses and for lost wages incurred by for the victim’s
parents to attend a 15-day trial. (Id. at pp. 1506, fn. 3, 1508.)




                                 7
The same considerations apply here.
             Nor must restitution be denied because the case was
resolved without a trial. In People v. Moore (2009) 177
Cal.App.4th 1229, the court awarded restitution to a burglary
victim for expenses to attend “pretrial and trial proceedings” on
“‘every single court date, regardless of what was scheduled to
occur.’” (Id. at p. 1233.) Although Janet Harris testified that the
court requested their attendance, a court request was not
necessary. “That the victim’s attendance was not mandated by
statute, that he was not required to address the court at those
hearings, and that he chose to attend the proceedings of his own
volition, do not relieve defendant from the responsibility to
compensate him for the loss attributable to defendant’s criminal
conduct.” (Ibid.) Here, the expenses included the costs of
attending the hearing at which S.S. pled no contest, the hearing
at which victim impact statements were made, and the
dispositional hearing.
             S.S. contends that expenses for a hearing on March
30, 2017, were improper because the record does not reflect a
court appearance on that date. But the trial court could
reasonably interpret the documentation as showing payment on
March 30 for costs to attend the hearing on April 5, 2017. The
Harrises made a prima facie showing of this expense, and S.S.
did not meet his burden to disprove it. (People v. Superior Court
(Lauren M.) (2011) 196 Cal.App.4th 1221, 1226.)
             S.S. challenges restitution for the Harrises’
attendance at the restitution hearing after the prosecution called
them as witnesses, because it was “solely for the Harrises’
financial benefit.” Victims “have the right to seek and secure
restitution.” (Cal. Const., art. I, § 28, subd. (b)(13)(A).) The
juvenile court may order restitution for “costs that a victim
incurred to collect restitution.” (In re Imran Q. (2008) 158




                                 8
Cal.App.4th 1316, 1320 [attorney’s fees and costs to obtain
settlement and collect restitution].) The costs of travel and
lodging for that hearing were clearly associated with their efforts
to obtain restitution and were thus properly included in the
restitution order.
                          DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED.



                              TANGEMAN, J.
We concur:



             YEGAN, Acting P. J.



             PERREN, J.




                                 9
                      John H. Ing, Judge

             Superior Court County of Los Angeles

                ______________________________



            Gerald Peters, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Wyatt E. Bloomfield and Nicholas J.
Webster, Deputy Attorneys General, for Plaintiff and
Respondent.